UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number:000-53558 CASABLANCA MINING LTD. (Exact name of registrant as specified in its charter) Nevada 80-0214005 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9880 N. Magnolia Ave. #176 Santee, CA 92071 (Address of principal executive offices) (619) 717-8047 (Registrant’s telephone number, including area code) (Former, name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (section 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 13, 2011, the issuer had 52,480,878 shares of common stock (“Common Stock”) outstanding. TABLE OF CONTENTS PAGE PartI - Financial Information 1 Item 1. Financial Statements (Unaudited) 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Income (Loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative & Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures 17 Part II - Other Information 18 Item 1.Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2.Unregistered Sales Of Equity Securities And Use Of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.(Removed and Reserved) 18 Item 5.Other Information 18 Item 6.Exhibits 19 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission”).While these statements reflect all normal recurring adjustments that are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.For further information, refer to the financial statements and footnotes thereto, which are included in the Company’s annual report on Form 10-K, as amended, previously filed with the Commission. 1 Casablanca Mining Ltd. (An Exploration Stage Company) Consolidated Balance Sheets March 31. 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Accounts receivable Total Current Assets Other Assets Property and equipment Property-construction in progress — Goodwill Total Other Assets TOTAL ASSETS LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) Current Liabilities Notes payable Beneficial stock conversion liability — Accounts payable and accrued interest Due to related parties Total Liabilities Stockholders' Equity (Deficit) Common stock, $.001 par value, 100,000,000 shares authorized, 52,158,878 shares and 50,067,767 shares issued and outstanding respectively Paid in capital Loss on currency conversion (38,259 ) — Deficit accumulated during development stage (333,432 ) (79,950 ) Total Stockholders Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ 2 Casablanca Mining Ltd. (An Exploration Stage Company) Consolidated Unaudited Statements of Operations For the Three Months Ended March 31, 2011 For the Three Months Ended March 31, 2010 From June 27, 2008 (Inception) to March 31, 2011 Income $ $
